  Case 16-30297        Doc 43   Filed 03/08/19 Entered 03/08/19 11:32:21          Desc Main
                                  Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Christie R. Marshall,                     Bankruptcy No. 16-30297

                   Debtor.                Honorable Pamela S. Hollis



                        TRUSTEE’S CERTIFICATE OF SERVICE FOR
                          NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #42) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on March 8, 2019.

Dated: March 8, 2019                         Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of
                                             Christie R. Marshall,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 16-30297            Doc 43        Filed 03/08/19 Entered 03/08/19 11:32:21                        Desc Main
                                           Document     Page 2 of 2




Mailing Information for Case 16-30297


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

        Marilyn Barton        bartonlaw@mchsi.com
        Patrick S Layng       USTPRegion11.ES.ECF@usdoj.gov

Manual Notice List

        Capital One Bank (Usa), N.A.
        Po Box 71083
        Charlotte, Nc 28272-1083



        Christie R. Marshall
        1350 N. 33RD RD.
        OTTAWA, IL 61350
